DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          WILLIAM DAVIS,
                             Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D17-1868

                          [February 8, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. 96-
23307CF10A and 96-21254CF10A.

  Carey Haughwout, Public Defender, and Anthony Calvello, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.